PER CURIAM.
Stainless Marine, Inc. appeals a non-final order granting a motion to set aside a default and default judgment. We affirm.
Plaintiff-appellant Stainless filed suit against defendant-appellee Cobra Sport Fishing Boats, Inc. for breach of contract. The summons and complaint were served on a corporate employee at defendant’s office in New Jersey. In due course a default and default judgment were entered.
Defendant moved to set aside the default and default judgment, contending among other things that service had not been accomplished on a person authorized to receive it under subsections 48.081(1) and 48.194(1), Florida Statutes (1997). After hearing argument, the trial court vacated the default, quashed service, and allowed the action to proceed. The plaintiff has appealed.
Plaintiff contends that the trial court made errors of procedure and substance in considering the motion to set aside default. The problem is that there is no transcript of the proceedings before the trial judge, nor any record substitute, see Fla.R.App.P. 9.200(a)(4), (b)(4), and therefore no way to know whether these arguments were presented by plaintiff to the trial court. See Lederman v. Shore, 707 So.2d 1134, 1135 (Fla. 4th DCA 1998); Ram Coating Tech. Corp. v. Courtaulds Coatings, Inc., 625 So.2d 97, 98 (Fla. 1st DCA 1993). We therefore decline to disturb the order now under review.
Affirmed.